Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 25, 2011, relating to the financial statements and financial statement schedule of Southern Company, and the effectiveness of Southern Company’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of Southern Company for the year ended December 31, 2010. /s/Deloitte & Touche LLP Atlanta, Georgia June 3, 2011
